 

 

1of1
Case 2:18-cr-00422-SMB Document 640 Filed 06/18/19 Page

 

LFILED —_. LODGED
Case: 2:18-cr-00422—-SMB —— RECEIVED ——. COPY

ge
é

_ JUN 1 8 2019

CLER US DISTRICT coy
STRICT OF ARIZGNe
EPUTY

DIS
[BY Lt

 

 

68011-054
Royce Corley # ECE
URY—-CT—-DANBURY—
EDERAL CORRECTIONAL INSTITUTION
RTE. 37
DANBURY, CT 06811

a At le

CLERK, UNITED STATES DISTRICT COURT
SANDRA DAY O'CONNOR U-S. COURTHOUSE, surTE 130
f° 401 W. WASHINGTON ST.,SPC.4
- PHOENIX, AZ 85003-2118

OFFICIAL, BUSINESS

 

od

 

 

Me PN ae LN aa
. . : ‘

 
